*1071Motion, insofar as it seeks leave to appeal from the Appellate Division order dated April 18, 1991, denying defendant’s motion for leave to appeal to the Court of Appeals, and from that portion of the Appellate Division order dated February 19, 1991 that affirmed four orders of Supreme Court, dismissed upon the ground that the April 18, 1991 Appellate Division order and the above-stated portion of the February 19, 1991 Appellate Division order do not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from that portion of the February 19, 1991 Appellate Division order that dismissed the appeal from the judgment of divorce, dismissed upon the ground that as to that portion of the order, movant is not a party aggrieved.